Title: To George Washington from Major General Artemas Ward, 14 November 1776
From: Ward, Artemas
To: Washington, George

 

Sir
Boston 14 Novr 1776

Yesterday Captns Skimmer & Tucker in the Continental armed Schooners Franklin & Hancock arrived here after a cruise of eight weeks; four days after they sailed they took a large West India Ship laden with Rum & sugar, but as she is not arrived I fear she is retaken. About a fortnight since they took two Brigs near Newfoundland which they brought in with them, one is laden with four hundred & thirty quintals of dry fish and four hundred & twenty tierces of Salmon; the other Brig is laden with dry goods bound to New York for the Enemy, and it is supposed to be worth twenty or thirty thousand pounds sterling. The Invoice I have inclosed. I am &c.

Artemas Ward.

